DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 35-38, 40, 62-64 and 68-69 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 10-12, filed 09/20/2021, with respect to Claims 1-10, 35-38, 40, 62-64 and 68-69 with respective to “wherein said transmitting is according to a dynamic mode whereby the uplink transmission of the uplink data is fully separated in neither time nor frequency from the frequency band and the first time slot of the downlink resources, and wherein for the dynamic mode the subset of the frequency band and/or the subset of the first time slot is/are contiguous in frequency and/or time, respectively” have been fully considered and are persuasive. The rejections of claims 1-10, 35-38, 40, 62-64 and 68-69 has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 35-38, 40, 62-64 and 68-69 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Huang (US 2017/0223719 A1), which directed to frequency spectrum resources available to a node of a wireless communication network may be allocated for either an 
Ibars Casas et al. (US 2018/0302900 A1), which direct to a user equipment (UE) to perform reduced transmission time interval (TTI) data transmission within a wireless communication network is disclosed. The UE can process a process, for transmission to an eNodeB, control information within a short transmission time interval (TTI) over a short resource block (RB) set within a short physical uplink control channel (S-PUCCH), wherein the short TTI is shorter in time than a TTI that has a duration of at least one (1) millisecond, and wherein the S-PUCCH is a subset of resources available for a short physical uplink shared channel (S-PUSCH) and the S-PUSCH is a subset of resources available for a legacy PUSCH transmission; and process, for transmission to the eNodeB, data within the short TTI over the short TTI RB set within the S-PUSCH.
None of these references, take alone or in combination, teaches the claims as, “wherein said transmitting is according to a dynamic mode whereby the uplink transmission of the uplink data is fully separated in neither time nor frequency from the frequency band and the first time slot of the downlink resources, and wherein for the dynamic mode the subset of the frequency band and/or the subset of the first time slot is/are contiguous in frequency and/or time, respectively” in conjunction with other 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GUANG W. LI
Primary Examiner
Art Unit 2478


October 28, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478